Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendments and arguments, filed 08 February 2022, are acknowledged.
Claims 1-6, 8, 10 & 11 are pending. 
Claims 7 & 9 are cancelled.
Claim 1 is amended. 
Claim 10 is withdrawn. 
Claims 1-6, 8 & 11 are under consideration.
Examination on the merits is extended to the extent of the following species:
Component (A)- Synthetic wax (i.e. Cirebelle having the chemical formula of CH3-(CH2)n-CH3).

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 November 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 
Withdrawn Objections/Rejections
The rejection of claim 7 under 35 USC 112(b) and 35 USC 103(a) is withdrawn due to cancellation of the claim.
The rejection of claims 1-6, 8 & 11 under 35 U.S.C. 112(b) is withdrawn due to claim 1 amendments which resolve an issue pertaining to a broad limitation followed by a narrower statement of the range/limitation.

New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 & 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Watanabe [JP2011207865; Published: 08/2015; previously cited; (as evidenced by Information Bulletin-Copyright 2005)] and Bauer (US 2004/0258721; previously cited).
* Note all references refer to the English translation.
C as evidenced by Information Bulletin-pg.4-Table 4; [0015] & [0052]). Watanabe teaches the mascara/eyeliner comprises 2 to 10%, preferably 3 to 8%, of resins which include trimethylsiloxysilicic acid resin having a molecular weight of 7,000 or more dissolved in decamethyl cyclopentasiloxane (i.e. a silicone oil making the trimethylsiloxysilicic acid resin an oil-soluble resin; Watanabe’s Component (A)/Applicant’s Component (B)). Watanabe exemplifies inclusion of the silicone trimethylsiloxysilicic acid resin, KF-9021, in Examples 2 & 5-11 in an amount from 1-9 % of the composition ([0011] & [0036]). Watanabe teaches the mascara/eyeliner comprises preferably 15 to 80%, more preferably 25 to 70%, of a volatile oil (Watanabe’s Component (F) /Applicant’s Component (C); [0022]). Watanabe in Examples 1-11 teaches the volatile oil is isoparaffin (IP solvent 1620; [0036]). Watanabe teaches the mascara/eyeliner comprises preferably 8 to 25%, more preferably 10 to 22%, powders which include pigments and extender pigments (Watanabe’s Component (E) /Applicant’s Component (E); [0020]).  Watanabe teaches pigment powders including ocher; yellow and black iron oxides; and ultramarine ([0019]; Example 13-[0052]). Watanabe teaches the extender pigment, talc, in an amount of 2.0% in Example 12 & Reference Examples 1 & 2 ([0047], [0048] & [[0050]). Watanabe teaches inclusion of surfactants to improve the dispersibility of the powder and provide touch control, with any surfactant which is commonly used in cosmetics being suitable, 
Watanabe does not teach the recited genera of component D, their amount for inclusion (Applicant’s Component (D)) or their HLB value; inclusion of non-volatile oil comprising a nonionic surfactant having an HLB of less than 5 (Component (F)), or that the cosmetic has a solid form.
 In the same field of invention, Bauer teaches a cosmetic stick which includes kohl pencils (i.e. an eyelash/hair coloring cosmetic), eyebrow pencils, and eyeliner pencils which is in the form of a water-in-oil emulsion having trimethylsiloxysilicate silicone resin ([0002] & [0302]). Bauer teaches cosmetic sticks are advantageous because they apply compositions in a targeted manner [0007]. Bauer teaches ethoxylated waxes, including PEG 6 sorbitan beeswax (solid; HLB = 7.5; a polyoxyethylene sorbitan fatty acid ester) and PEG-2 hydrogenated castor oil are advantageous since they make the stick matrix softer and also permit better solubilization 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;


Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the person of ordinary skill in the art at the time of filing to have modified Watanabe’s mascara/eyeliner composition by adding 1-20% by weight of PEG 6 sorbitan beeswax (i.e. polyoxyethylene sorbitan fatty acid ester; solid; HLB = 7.5; Component D) and 0.1-30 glycerol isostearate (HLB =4; Component F) [yielding a weight ratio of (F)/(B) from 0.01-30, including 0.1] and formulating the eyeliner into a stick as suggested by Bauer because Watanabe and Bauer are both drawn to eyeliners comprising trimethylsiloxysilicate resin and a nonionic surfactant and having water in the discontinuous phase. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to permit the application of the eyeliner to be targeted by formulating it as a stick; ensure that the stick is soft and easy to apply through inclusion of the ethoxylated wax, PEG-6 sorbitan beeswax; and that the constituents of the eyeliner are dispersed and solubilized through inclusion of glycerol isostearate
With regard to the recited amounts of water, Components (A)-(F) and the ratio of Component (F) to Component (B), the combined teachings of Watanabe and Bauer teach these parameters with values which fall within or overlap with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant argues the teachings of Watanabe and Bauer individually (reply, pg. 5-7). 
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues Watanabe does not teach nonvolatile oil comprising at least one nonionic surfactant having an HLB value of less than 5 (claimed component (F); reply, pg. 5). Applicant further argues because Watanabe does not disclose the claimed component (F), the cosmetic composition of Watanabe fails to satisfy the ratio ((F)/(B)), as recited in claim 1 (reply, pg. 6).  Applicant further argues Watanabe does not recognize the ratio of component (F)/(B) in improvement with water resistance and color transfer (reply, pg. 6).
This is not persuasive. In the instant case, Bauer in Example 49 teaches a kohl pencil comprising 1.60% glycerol isostearate (a W/O nonionic surfactant having an HLB value= 4; liquid; Applicant’s Component (F); [00494]). Bauer also teaches glycerol isostearate to be among the particularly preferred W/O emulsifiers for use in their invention [0068].  Bauer teaches “[i]t is advantageous to choose the total concentration of the W/O emulsifiers… to be not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to Applicant’s argument that Watanabe does not recognize the ratio of component (F)/(B) in improvement with water resistance and color transfer, the combined teachings of Watanabe and Bauer suggest an eyeliner having component F and component B in a ratio from 0.01-30, including 0.1. Thereby, the composition suggested by the combined teachings of the prior art would necessarily also have increased water resistance and color transfer. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). This assertion is supported by Watanabe’s teachings that the field recognizes a reduction in transfer of 

Applicant argues Bauer fails does not disclose the use of a specific nonionic surfactant having the HLB of 5 to 12 (claimed component (D)), as recited in claim 1 (reply, pg. 6). Applicant argues Bauer does not teach use of the nonionic surfactant with the HLB of 5 to 12 (claimed component D) in combination a nonionic surfactant with the HLB of less than 5 (claimed component (F)), even in the Examples; reply, pg. 7). 
This is not persuasive. Exemplification is not the standard for obviousness. Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In the instant case, Watanabe teaches inclusion of nonionic surfactants to improve the dispersibility of the powder, with suitable nonionic surfactants being polyoxyethylene cured castor oil (i.e. polyoxyethylene hydrogenated castor oil) but does not teach their HLB value ([0025]-[0027]). Bauer teaches PEG 6 sorbitan beeswax (component D) and PEG-2 hydrogenated castor oil (i.e. a polyoxyethylene hydrogenated castor oil) as advantageously included in stick compositions, including eyeliners/ kohl pencils, as ethoxylated waxes to make the stick softer and permit better solubilization of 
With specific regard to arguments pertaining to the HLB of claimed component D being from 5 to 12, Applicant is arguing features unclaimed as the claims recite that component D has an HLB value of 5 to 11. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


This is not persuasive. “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007). In the instant case, Watanabe teaches the suitability of polyoxyethylene cured castor oil (i.e. polyoxyethylene hydrogenated castor oil) for inclusion in the eyeliner composition and Bauer teaches PEG 6 sorbitan beeswax (component D) and PEG-2 hydrogenated castor oil (i.e. a polyoxyethylene hydrogenated castor oil) as advantageously included in stick compositions, including eyeliners/ kohl pencils, as ethoxylated waxes to make the stick softer and permit better solubilization of water soluble ingredients. Bauer teaches inclusion of glycerol isostearate (HLB = 4) in the eyeliner/kohl pencils of their invention as a particularly preferred W/O emulsifier. Watanabe links use of surfactants/emulsifiers to dispersion of powders and touch control in eyeliner formulations. Thereby, the ordinary skilled artisan would have been motivated to select of glycerol isostearate (HLB = 4) for inclusion in Watanabe’s eyeliner in order to provide dispersion and touch control.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LORI K MATTISON/            Examiner, Art Unit 1619            

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619